 



Exhibit 10.3
AFC ENTERPRISES, INC.
2006 INCENTIVE STOCK PLAN
NON-QUALIFIED STOCK OPTION CERTIFICATE
STOCK PRICE PERFORMANCE GRANT
     This Option Certificate evidences the grant by AFC Enterprises, Inc. (the
“Company”), in accordance with the AFC Enterprises, Inc. 2006 Incentive Stock
Plan (the “Plan”), of a Non-Qualified Stock Option (“Option”) to Cheryl A.
Bachelder (“Employee”) to purchase from the Company 200,000 shares of $.01 par
value common stock of the Company (the “Stock”) at an Option Price of $12.81 per
share. This Option is granted effective November 1, 2007 (the “Grant Date”). The
Company does not intend that this Option constitute an incentive stock option
under Section 422 of the Code.

            AFC ENTERPRISES, INC.
      By:   /s/ Frank J. Belatti       Title:       Chairman             

TERMS AND CONDITIONS
     § 1 Plan. This Option is subject to all of the terms and conditions set
forth in this Option Certificate and in the Plan (including, without limitation,
the provisions of § 13 and § 14 of the Plan that (a) provide for adjustment upon
a change in capitalization (including stock splits) of the Company or upon
certain corporate transactions and (b) address a sale, merger or change in
control of the Company). All capitalized terms not otherwise defined in this
Option Certificate shall have the respective meaning of such terms as defined in
the Plan. If a determination is made that any term or condition set forth in
this Option Certificate is inconsistent with the Plan, the Plan shall control. A
copy of the Plan will be made available to Employee at the Company’s principal
executive offices upon written request to the Secretary of the Company.
     § 2 Exercise Rights.

  (a)   General Rule. Subject to satisfying the Stock price performance criteria
set forth § 2(b), Employee shall have the right to exercise this Option will
vest with respect to:

  (1)   Twenty-five percent (25%) of the number of shares of Stock underlying
the grant of this Option (rounding down to the nearest whole share) if Employee
remains an employee of the Company from the Grant Date through the first
anniversary of the Grant Date,

 



--------------------------------------------------------------------------------



 



  (2)   An additional twenty-five percent (25%) of the number of shares of Stock
underlying the grant of this Option (rounding down to the nearest whole share)
on each of the second, third and fourth anniversaries of the Grant Date, if
Employee remains an employee of the Company from the Grant Date through the
respective anniversary of the Grant Date.

If rounding down to the nearest whole share results in a fractional share, the
fractional share shall be carried forward and added to the number of shares
which vest on the next anniversary of the Grant Date and, if a fractional share
remains on the fourth anniversary of the Grant Date, Employee shall forfeit the
right to exercise this Option with respect to such fractional share on such
anniversary of the Grant Date.

  (b)   Stock Price Performance Criteria.

  (1)   If at any time between the Grant Date and the fifth anniversary of the
Grant Date the Stock price maintains an average of $20.00 per share for twenty
(20) consecutive trading days, Employee shall have the right (to the extent
Employee’s exercise right is then or thereafter vested under § 2(a)) to exercise
this Option to purchase 66,668 of the shares of Stock subject to this Option. If
the Stock price fails to maintain such average before the fifth anniversary of
the Grant Date, Employee shall forfeit any right to exercise this Option with
respect to such shares of Stock.     (2)   If at any time between the Grant Date
and the fifth anniversary of the Grant Date the Stock price maintains an average
of $25.00 per share for twenty (20) consecutive trading days, Employee shall
have the right (to the extent Employee’s exercise right is then or thereafter
vested under § 2(a)) to exercise this Option to purchase an additional 66,666 of
the shares of Stock subject to this Option. If the Stock price fails to maintain
such average before the fifth anniversary of the Grant Date, Employee shall
forfeit any right to exercise this Option with respect to such shares of Stock.
    (3)   If at any time between the Grant Date and the fifth anniversary of the
Grant Date the Stock price maintains an average of $30.00 per share for twenty
(20) consecutive trading days, Employee shall have the right (to the extent
Employee’s exercise right is then or thereafter vested under § 2(a)) to exercise
this Option to purchase an additional

2



--------------------------------------------------------------------------------



 



      66,666 of the shares of Stock subject to this Option. If the Stock price
fails to maintain such average before the fifth anniversary of the Grant Date,
Employee shall forfeit any right to exercise this Option with respect to such
shares of Stock.

  (c)   Special Rules.

  (1)   Employment Agreement. This Option has been granted as provided in
Section 5(c) of the Employment Agreement between Employee and the Company which
was signed on October 9, 2007 (the “Employment Agreement”), and any acceleration
in Employee’s right under § 2(a) to exercise this Option and any modification to
the Stock price performance criteria set forth in § 2(b) shall be determined
under the terms of the Employment Agreement.     (2)   Termination. If
Employee’s employment with the Company terminates for any reason other than
death, “Disability” (as defined in § 2(c)(3)) or “Cause” (as defined in
§ 2(c)(5)), Employee shall have the right to exercise this Option with respect
to any portion of this Option with respect to which her exercise right has
vested under this Certificate on or before the date her employment terminates
during the 90 day period which starts on the date her employment so terminates
(or during the 180 day period which starts on the date her employment so
terminates if Employee dies within 30 days after her termination of employment)
or the seventh anniversary of the Grant Date, whichever comes first (the
“Standard Exercise Period”).  At the end of such Standard Exercise Period, her
right to exercise this Option shall expire immediately and automatically. To the
extent Employee’s right to exercise all or any portion of this Option has not
vested under the terms of this Certificate on the date of Employee’s termination
of employment, this Option (or such portion of this Option) shall expire
immediately and automatically upon such termination and shall have no further
force of effect whatsoever.     (3)   Death or Disability. If Employee’s
employment with the Company terminates because Employee dies or has a
“Disability”, Employee or Employee’s estate (whichever is applicable) shall have
the right to exercise this Option with respect to any portion of this Option
that has vested under the terms of this Certificate on the date of Employee’s
termination.  In such event, Employee or Employee’s estate

3



--------------------------------------------------------------------------------



 



      (whichever is applicable), shall have the right to exercise the vested
portion of this Option, if any, until the earlier of (A) 180 days after the date
of Employee’s termination or (B)  the seventh anniversary of the Grant Date (the
“Death or Disability Exercise Period”).  At the end of such Death or Disability
Exercise Period, this Option shall expire immediately and automatically.  To the
extent Employee’s right to exercise all or any portion of this Option has not
vested under the terms of this Certificate on the date of Employee’s termination
of employment, this Option (or such portion of this Option) shall expire
immediately and automatically upon such termination and shall have no further
force of effect whatsoever.     (4)   Termination for Cause. If the Company
terminates Employee’s employment as a result of “Cause”, the Employee’s right to
exercise this Option shall expire immediately and automatically upon such
termination and shall have no further force or effect whatsoever unless the
Committee acting in its sole and absolute discretion grants Employee an
extension of time to exercise this Option.     (5)   Cause. For purposes of this
Option Certificate, “Cause” shall mean Cause as defined in the Employment
Agreement.     (6)   Disability.  For purposes of this Option Certificate, the
term “Disability” shall mean Disability as defined in the Employment Agreement.

     § 3. Life of Option. This Option shall expire and shall not be exercisable
for any reason on or after the seventh anniversary of the Grant Date.
     § 4. Method of Exercise of Option. Employee may exercise that portion of
this Option that has vested under §  2 above (in whole or in part) for not less
than 100 shares of Stock (or all of the shares of Stock for which this Option is
then vested if less than 100), on any business day of the Company by
(a) delivering written notice of the exercise of the Option to the Company at
its principal corporate offices to the attention of the Company’s Stock Manager
or to the Company’s designee at such other address designated by the Company,
and (b) simultaneously paying to the Company the Option Price and applicable
taxes referenced in § 11 of this Option Certificate. The payment of such Option
Price shall be made either by check acceptable to the Company, by delivery to
the Company of certificates (properly endorsed) for shares of Stock registered
in Employee’s name that have been held by Employee for at least 6 months, or in
any combination of check and Stock that results in payment in full of the Option
Price. In addition, the Option Price and applicable taxes referenced in § 11
hereof may be paid through any broker-facilitated procedure that is acceptable
to the Committee or

4



--------------------------------------------------------------------------------



 



its delegate and that is facilitated through a sale of Stock. Stock that is so
tendered as payment (in whole or in part) of the Option Price shall be valued at
its Fair Market Value on the date the Option is exercised.
     § 5 Stock Issuance. The Company shall register on the Company’s books and
issue in the name of Employee any Stock purchased pursuant to the exercise of
this Option as soon as practicable after such exercise, and such registration
and issuance shall discharge the Company of all of its duties and
responsibilities with respect to that portion of this Option that is exercised.
     § 6 Nontransferable. Except as expressly authorized by the Committee, no
rights granted under this Option shall be transferable by Employee other than by
will or by the laws of descent and distribution, and the rights granted under
this Option shall be exercisable during Employee’s lifetime only by Employee.
Any attempt to sell, pledge, assign, hypothecate, transfer or otherwise dispose
of this Option in contravention of this Option Certificate and the Plan shall be
null and void and shall have no effect. Employee’s legal representative and the
person or persons, if any, to whom this Option is transferred by will or by the
laws of descent and distribution or through a Committee authorization shall be
treated after Employee’s death the same as Employee under this Option
Certificate.
     § 7 No Right to Continue Service. Neither the Plan, this Option
Certificate, nor any related material shall give Employee the right to continue
in employment by the Company or any Subsidiary or shall adversely affect the
right of the Company or any Subsidiary to terminate Employee’s employment with
or without Cause at any time, subject to the terms of any written employment
agreement to which Employee and the Company are parties.
     § 8 Stockholder Status. Employee shall have no rights as a stockholder with
respect to any shares of Stock under this Option until such shares have been
registered on the Company’s books and duly issued in the name of Employee. In
addition, except as expressly set forth in the Plan, no adjustment shall be made
for dividends of any kind or description whatsoever or for distributions of
other rights of any kind or description whatsoever respecting such Stock.
     § 9 Securities Registration. As a condition to the delivery of the
certificate for any shares of Stock purchased pursuant to the exercise of this
Option, Employee shall, if so requested by the Company, hold such shares of
Stock for investment and not with a view of resale or distribution to the public
and, if so requested by the Company, shall deliver to the Company a written
statement satisfactory to the Company to that effect. Federal and state
securities laws may require the placement of certain restrictive legends upon
the certificate(s) evidencing the Stock issued upon exercise of this Option.
     § 10 Other Agreement. If so requested by the Committee, Employee shall (as
a condition to the exercise of this Option) enter into such additional
shareholder, buy-

5



--------------------------------------------------------------------------------



 



sell or other agreement or agreements prepared by the Company as the Company
deems appropriate, which may restrict the transfer of shares of Stock acquired
pursuant to this Option and provide for the repurchase of such Stock by the
Company under certain circumstances. The certificate(s) evidencing the Stock may
include one or more legends that reference or describe the conditions upon
exercise referenced in this § 10.
     § 11 Withholding. Employee shall have the right to satisfy the minimum
statutory federal and state tax withholding requirements arising out of the
exercise of this Option by electing to have the Company withhold shares of Stock
that otherwise would be transferred to Employee as a result of the exercise of
this Option in an amount equal to the tax liabilities. In addition, the Company
or any Parent, Subsidiary or Affiliate shall have the right upon the exercise of
this Option to take such action, if any, as the Company or any Parent,
Subsidiary or Affiliate deems necessary or appropriate to satisfy the minimum
statutory federal and state tax withholding requirements arising out of the
exercise of this Option including (but not limited to) requiring Employee to
make a cash payment to the Company or any Parent, Subsidiary or Affiliate to
satisfy the minimum statutory withholding requirements.
     § 12 Governing Law. The Plan and this Option shall be governed by the laws
of the State of Georgia.
     § 13 Binding Effect. This Option shall be binding upon the Company and
Employee and their respective heirs, executors, administrators and successors.
     § 14 Headings and Sections. The headings contained in this Option
Certificate are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Option. Any references to sections in this
Option Certificate shall be to sections (§) of this Option Certificate unless
otherwise expressly stated as part of such reference.

6